                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                             Plaintiff,                                                   8:16CR272

          vs.
                                                                     ORDER ON APPEARANCE FOR SUPERVISED
 JOHN H. TODD,                                                                RELEASE VIOLATION

                             Defendant.


         The defendant appeared before the Court on August 22, 2019 regarding a Petition for Offender Under
Supervision [55]. William McGinn represented the defendant. Russell Mayer represented the government. The
defendant was advised of the alleged violations of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
         The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary hearing. Fed.
R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe the defendant violated
the terms of supervised release and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before Senior U.S. District
Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, at 2:00 p.m. on October 3, 2019.
         The government moved for detention based upon risk of flight and danger. The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the community. Fed. R. Crim.
P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight and danger
and the defendant shall be detained until further order of the Court.
         The defendant shall be committed to the custody of the Attorney General or designated representative for
confinement in a correctional facility and shall be afforded a reasonable opportunity for private consultation with defense
counsel. Upon order of a United States court or upon request of an attorney for the government, the person in charge
of the corrections facility shall deliver the defendant to the United States Marshal for an appearance in connection with
a court proceeding.


         IT IS SO ORDERED.


         Dated this 23rd day of August, 2019.

                                                                  BY THE COURT:

                                                                  s/ Susan M. Bazis
                                                                  United States Magistrate Judge
